Citation Nr: 0025359
Decision Date: 09/22/00	Archive Date: 11/03/00

DOCKET NO. 99-09 744        DATE SEP 22 2000

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Entitlement to service connection for a stomach disorder.

2. Entitlement to an increased evaluation for lumbar strain,
currently evaluated as 10 percent disabling.

3. Entitlement to an increased evaluation for left greater
trochanteric bursitis, currently evaluated as 10 percent
disabling.

4. Entitlement to a compensable evaluation for iliotibial band
syndrome of the left knee.

ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran had active service from August 1990 to February 1999.
This matter came before the Board of Veterans' Appeals
(hereinafter "the Board") on appeal from a February 1999 rating
decision of the Montgomery, Alabama Regional Office (hereinafter
"the RO") which, in pertinent part, granted service connection
for lumbar strain and assigned a 10 percent disability evaluation
and for left greater trochanteric bursitis and assigned a 10
percent disability evaluation. Service connection was also
granted for iliotibial band syndrome of the left knee with a
noncompensable disability evaluation. Service connection for a
stomach disorder was denied.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition
of the veteran's appeal has been obtained.

2. Competent evidence reflecting the current existence of a
stomach disorder has not been presented.

CONCLUSION OF LAW

The claim for entitlement to service connection for a stomach
disorder is not well-grounded. 38 U.S.C.A. 5107 (West 1991 &
Supp. 1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has
submitted a well-grounded claim within the meaning of 38 U.S.C.A.
5107(a) (West 1991 & Supp. 1999), and if so, whether the VA has
properly assisted him in the development of his claim. A "well-
grounded" claim is one which is not implausible. Murphy v.
Derwinski, 1

- 2 -

Vet. App. 78 (1990). In the instant appeal, the veteran is
seeking service connection for a stomach disorder. As discussed
below, the Board finds that the veteran's claim is not
well-grounded and that, therefore, there is no further duty to
assist the veteran with development of such claim.

I. Service Connection for a Stomach Disorder

Service connection may be granted for a disability resulting from
disease or injury incurred in or aggravated by active service. 38
U.S.C.A. 1110, 1131 (West 1991 & Supp. 1999). Additionally, where
a veteran served ninety (90) days or more during a period of war
or during peacetime service after December 31, 1946, and ulcers,
peptic (gastric or duodenal) become manifest to a degree of 10
percent within one year from the date of termination of such
service, such disease shall be presumed to have been incurred in
service even though there is no evidence of such disease during
the period of service. 38 U.S.C.A. 1101, 1112, 1113, 1137; 38
C.F.R. 3.307, 3.309 (1998). The disease entity for which service
connection is sought must be "chronic" as opposed to merely
"acute and transitory" in nature. For the showing of chronic
disease in service, there is required a combination of
manifestations sufficient to identify the disease entity and
sufficient observation to establish chronicity at the time as
distinguished from merely isolated findings or a diagnosis
including the word "chronic". Continuity of symptomatology is
required where the condition noted during service is not, in
fact, shown to be chronic or where the diagnosis of chronicity
may be legitimately questioned. Where the fact of chronicity in
service is not adequately supported, then a showing of continuity
after discharge is required to support the claim. 38 C.F.R.
3.303(b) (1998). Service connection may be granted for any
disease diagnosed after discharge, where all the evidence,
including that pertinent to service, establishes that the disease
was incurred in service. 38 C.F.R. 3.303(d) (1998).

The United States Court of Appeals for Veterans Claims
(hereinafter "the Court") has held that in order for a claim for
service connection to be well-grounded, there must be (1)
competent evidence of a current disability; (2) proof as to
incurrence or aggravation of a disease or injury in service; and
(3) competent evidence as to a

- 3 -

nexus between the inservice injury or disease and the current
disability. See Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's service medical records indicate that he was seen
in February 1992 with complaints of an upset stomach. He reported
that he had vomited once that morning. The assessment was the
need to rule out gastritis. A January 1993 treatment entry
indicated that the veteran complained of stomach pains. He
reported that his stomach had been cramping all night. He was put
on a liquid diet for forty-eight hours. A January 1994 entry
noted that the veteran complained of abdominal pain for tive
days. The assessment was diarrhea for tive days with no history
of recent travel. Pursuant to a September 1998 examination report
for medical board purposes, the veteran checked that he had
stomach or intestinal trouble. He also reported that he had
suffered a severe stomachache at Ft. Stewart, Georgia. It was
noted that the veteran had stomach pains in 1993 which were
treated by diet with no problems currently. The September 1998
examination report included a notation that the veteran's abdomen
and viscera were normal.

A May 1998 emergency treatment report from Martin Army Community
Hospital referred to disorders other than a stomach disorder as
did private treatment records dated from May 1998 to October
1998.

The veteran underwent a general medical examination for VA
purposes in November 1998. He reported a history of intermittent
dyspepsia secondary to "eating freeze-dried meals for two years".
The veteran also indicated that he had episodic stomach pain
occurring once a week and lasting for approximately fifteen
minutes. The examiner reported that the veteran's abdomen was
soft, non-tender and non- distended with audible bowel sounds in
all quadrants and no palpable masses. The diagnoses included
intermittent dyspepsia with no objective findings currently.

The Board has made a careful longitudinal review of the record.
It is observed that the veteran's service medical records do
indicate that he was treated for variously diagnosed stomach
complaints during his period of service. A February 1992 entry
noted that the veteran complained of an upset stomach and of
vomiting once in the

- 4 -

morning. The assessment was the need to rule out gastritis. A
January 1993 entry noted that the veteran complained of stomach
pains and was put on a liquid diet. Additionally, a January 1994
entry indicated an assessment of diarrhea for tive days with no
history of recent travel. The Board observes that pursuant to a
September 1998 examination for medical board purposes, the
veteran reported that he had stomach and intestinal trouble. The
examiner noted that the veteran had stomach pains in 1993 which
were treated by diet and that there were no problems currently.
The Board further notes that the November 1998 report of a
general medical examination for VA purposes noted that the
veteran reported episodic stomach pain occurring once a week and
lasting approximately fifteen minutes. The examiner, at that
time, indicated diagnoses including intermittent dyspepsia with
no current objective findings.

The Board observes that a service connection claim must be
accompanied by evidence which establishes that the claimant
currently has the claimed disability. See Rabideau v. Derwinski,
2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3
Vet. App. 223, 225 (1995) (absent "proof of a present disability
there can be no valid claim"). The clinical and other probative
evidence of record simply fails to indicate that the veteran
presently experiences a chronic stomach disorder. The most recent
November 1998 general medical examination report for VA purposes,
as noted above, specifically indicated that there were no current
objective findings of a stomach disorder. The Board notes that
the veteran has alleged in statements and on appeal that he
presently suffers from a stomach disorder which originated during
his period of service. However, the veteran is not competent, as
a lay person, to establish that he presently suffers from such a
chronic disorder, in terms of offering a substantiating medical
diagnosis. See Grotveit v. Brown, 5 Vet. App. 91, 93 (1993);
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992). The Board
observes that it is certainly within the province of the veteran
to report that he suffered stomach problems during service, or
currently. However, the credible and competent evidence of record
does not adequately permit the diagnosing or otherwise
recognizing the onset of such chronic disability during his
period of service, or for that matter, the presence of ulcers
within a year of service, or otherwise relate the existence of
such actual current disability to the veteran's period of
service. Gregory v. Brown, 8 Vet. App. 563 (1996). Accordingly,
in the

- 5 -

absence of competent evidence establishing that the veteran
suffers from the claimed disorder, the Board concludes that the
veteran's claim for service connection for a stomach disorder is
not well- grounded.

Further, the Board finds the information provided in the
statement of the case and other correspondence from the RO
sufficient to inform the veteran of the elements necessary to
complete his application for service connection. Moreover, the
veteran has not put the VA on notice of the existence of any
specific, particular piece of evidence that, if submitted, might
make the claim well- grounded. Robinette v. Brown, 8 Vet. App. 69
(1995).

Although the RO did not specifically state that it denied the
veteran's claim on the basis that it was not well grounded, the
Board concludes that this was not prejudicial to the veteran. See
Edenfield v. Brown, 8 Vet. App 384 (1995) (en banc) (when the
Board decision disallowed a claim on the merits where the Court
finds the claim to be not well grounded, the appropriate remedy
is to affirm, rather than vacate, the Board's decision, on the
basis of nonprejudicial error). The Board, therefore, concludes
that denying the appeal on these issues because the claims are
not well grounded is not prejudicial to the veteran. See Bernard
v. Brown, 4 Vet. App. 384 (1993).

ORDER

Service connection for a stomach disorder is denied.

REMAND

The veteran asserts on appeal that he is entitled to increased
disability evaluations for his service-connected lumbar strain,
left greater trochanteric bursitis and iliotibial band syndrome
of the left knee. In reviewing the record, the Board notes that
the veteran was last afforded a general medical examination for
VA purposes in November 1998. At that time, he reported that he
had left leg pain secondary to an

- 6 -

injury during airborne training and a history of left knee pain
occurring in March 1998 due to physical training. The veteran
also reported a history of lower back pain as a result of an
injury in March 1998. He indicated that he had pain in the lower
left side of his back which radiated down to his left hip and
knee. The veteran also stated that he was seeing a chiropractor
approximately once a week for his low back disorder. The examiner
reported that the veteran's posture and gait were normal. The
examiner noted that the veteran's extremities had no evident
edema or varicosities. The examiner did not provide any further
information about the veteran's service-connected left greater
trochanteric bursitis and iliotibial band syndrome of the left
knee to include relevant ranges of motion. The Board observes
that such information would clearly be pertinent to assessing the
disability evaluation to be assigned for the veteran's
service-connected left hip and left knee disorder. 38 C.F.R. Part
4, Diagnostic Codes 5019, 5250, 5251, 5152, 5256, 52__, 5260,
5261, (1999).

As to the veteran's lumbar spine, the examiner reported that
lumbar spine flexion and lumbar spine distention were within
normal limits. The examiner indicated left lateral rotation was
to 45 degrees and limited by pain and that right lateral rotation
was within normal limits. The diagnoses included intermittent
lumbar strain with objective findings of limited range of motion
with regard to left lateral rotation secondary to pain; and a
normal left leg with the left femur film within normal limits and
no objective findings. Additionally, the Board notes that in his
May 1999 substantive appeal, the veteran reported that his low
back, left hip and left knee disorders profoundly affected his
daily routine and were getting worse.

The Board observes that the Court has held that in assigning a
disability evaluation the VA must consider the effects of the
disability upon ordinary use, and the functional impairment due
to pain, weakened movement, excess fatigability, or
incoordination. DeLuca v. Brown, 8 Vet. App. 202 (1995);
Schafrath v. Derwinski 1 Vet. App. 589 (1991); 38 C.F.R. 4.40,
4.45 (1995). Additionally, the Board observes that the Court has
held that the Board is prohibited from reaching its own
unsubstantiated medical conclusions. See Colvin v. Derwinski, 1
Vet. App. 171 (1991). Also, when the medical evidence is
inadequate, the VA must supplement the record by seeking an
advisory opinion or ordering another medical examination.

- 7 -

Halstead v. Derwinski, 3 Vet. App. 213 (1992). Given the nature
of the veteran's contentions, to include his statements as to the
worsening of his service-connected disorders and as to current
treatment for his low back disorder, and as the examiner,
pursuant to the November 1998 general medical examination for VA
purposes, did not provide information to include limitation of
function as to the veteran's service-connected left hip and left
knee disorders, and in consideration of the Court's holdings in
DeLuca, Schafrath, Colvin and Halstead, the Board concludes that
a VA orthopedic examination would be helpful in resolving the
issues raised by the instant appeal.

Further, as noted above, the veteran reported pursuant to the
November 1998 general medical examination for VA purposes, that
he was currently receiving treatment for his low back disorder
from a chiropractor approximately once a week. The Board observes
that such treatment records as well as any additional treatment
records subsequent to October 1998, have neither been requested
nor incorporated into the record. The Board is of the view,
therefore, that an attempt should be made to obtain any recent
treatment records of possible pertinence to the veteran's claims.

In light of the VA's duty to assist the veteran in the proper
development of his claims as mandated by the provisions of 38
U.S.C.A. 5107(b) (West 1991) and as interpreted by the Court in
Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1990), this case is
REMANDED for the following action:

1. The RO should notify the veteran that he may submit additional
evidence and argument in support of his claim. See Kutscherousky
v. West, 12 Vet. App. 369 (1999).

2. The RO should request that the veteran provide information as
to medical facilities at which he received inpatient and
outpatient treatment pertaining to his claimed disorders from
October 1998 to the present, to include information as to the
chiropractor from whom he is currently receiving treatment for
his service-

- 8 -

connected low back disorder. Upon receipt of the requested
information, the RO should contact the identified facilities and
request that all available pertinent clinical documentation be
forwarded for incorporation into the record.

3. The RO should schedule the veteran for a VA orthopedic
examination in order to determine the present severity of his
service-connected lumbar strain, left greater trochanteric
bursitis and iliotibial band syndrome of the left knee. All
indicated tests and studies should be accomplished and the
findings then reported in detail. The examiner should
specifically indicate, in degrees, the extent to which there is
any limitation of motion of the lumbar spine, left hip and left
knee to include the active and passive ranges of motion and any
limitation of function of the parts affected by limitation of
motion and/or function due to pain. Normal motion capabilities
should also be specified. The claims folder must be made
available to the examiner for review prior to the examination.

4. Following completion of the foregoing, the RO must review the
claims folder and ensure that all of the foregoing development
actions have been conducted and completed in full. If any
development is incomplete, appropriate corrective action is to be
implemented. Specific attention is directed to the examination
report. If the examination report does not include fully detailed
descriptions of pathology or adequate responses to the specific
opinions requested, the report must be returned for corrective
action. 38 C.F.R. 4.2 (1995) ("if the [examination] report does
not contain sufficient detail, it is incumbent upon the

- 9 -

rating board to return the report as inadequate for evaluation
purposes."). Green v. Derwinski, 1 Vet. App. 121, 124 (1991);
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992); and Ardison
v. Brown, 6 Vet. App. 405, 407 (1994).

5. Following completion of the above and following any additional
development deemed necessary, the RO, in a rating decision,
should reconsider the issues on appeal giving consideration to
any additional evidence obtained. A supplemental statement of the
case should also be prepared and issued,

6. This claim must be afforded expeditious treatment by the RO.
The law requires that all claims that are remanded by the Board
of Veterans' Appeals or by the United States Court of Veterans
Appeals for additional development or other appropriate action
must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1998)
(Historical and Statutory Notes). In addition, VBA's ADJUDICATION
PROCEDURE MANUAL, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

When the requested action has been completed, and if his claim
continues to be denied, the veteran should be afforded a
reasonable period of time in which to respond to a supplemental
statement of the case. Thereafter, subject to current appellate
procedures, the case should be returned to the Board for further
appellate consideration if appropriate. The veteran need not take
any action unless he is further informed. The purpose of this
REMAND is to allow for further

- 10 -

development of the record. No inference should be drawn from it
regarding the final disposition of the veteran's claim. While
regretting the delay involved in remanding this case, it is felt
that to proceed with a decision on the merits at this time would
not withstand Court scrutiny.

JEFF MARTIN Member, Board of Veterans' Appeals

- 11 -



